Order of disposition, Family Court, Bronx County (Sidney Gribetz, J), entered on or about May 20, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree (two counts) and reckless endangerment in the second degree, and placed her on probation for a period of 13 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s credibility determinations. The evidence satisfied the element of physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]), and appellant’s intent to cause such injury could be inferred from the circumstances. We have considered and rejected appellant’s remaining arguments. Concur— Buckley, EJ., Mazzarelli, Marlow, Sullivan and Gonzalez, JJ.